UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-8007


KENNETH NEWKIRK,

                Plaintiff - Appellant,

          v.

LOUIS LERNER, Judge, Circuit Court; ANTON BELL, District
Attorney; GEORGE ROGERS, Attorney, Stand By; LINDA SMITH,
Clerk of Circuit Court; CHARLES HADEN, Appeal Lawyer;
RODNEY, Detective, Hampton Police Department; ASHLEY KELLY,
Daily Press Writer; MONAE DEBRA WATERS-OWENS; THOMAS SHERRAD
KEARNEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:12-cv-00410-HEH)


Submitted:   February 21, 2013            Decided:    February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Newkirk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth Newkirk seeks to appeal the magistrate judge’s

order granting him leave to proceed in forma pauperis in his 42

U.S.C. § 1983 (2006) action and denying without prejudice his

motion to transfer, motion to amend, and motion for appointment

of   counsel.        This    court   may   exercise   jurisdiction    only   over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Newkirk seeks to appeal is neither a final

order   nor     an    appealable     interlocutory     or     collateral    order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                   We

dispense      with    oral     argument     because    the    facts   and    legal

contentions     are    adequately     presented   in    the    materials    before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                           2